PER CURIAM.
Granted. An attorney does not owe a legal duty to his client’s adversary when acting in his client's behalf, absent a showing of intentionally tortious conduct on the attorney’s part, such as knowingly violating a prohibitory law. Penalber v. Blount, 550 So.2d 577 (La.1989). There is no showing that relators’ actions in connection with their representation of Mr. Crockett rose to the level of intentionally tortious conduct. Accordingly, the judgment of the trial court denying relator’s motion for summary judgment is reversed. The motion for summary judgment is hereby granted in favor of Caren M. Morgan, Kerry A. Kissel and the law firm of Morgan & Kis-sel, dismissing plaintiff’s suit against them at her cost.
DENNIS and LEMMON, JJ. would grant and remand to the court of appeal for briefing, argument, and opinion.
HALL, J. not on panel.